DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/07/2021 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 16 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 16 recites the limitation “and a port for a blow nozzle is formed in the side wall of said to-be-cut-away ceiling portion” in lines 6-7 for which there is no antecedent basis. No side wall of the to-be-cut-away ceiling portion has been mentioned and a “ceiling portion” may not inherently have a side wall. Therefore, for purposes of examination, claim 16 is interpreted as instead reciting “and a port for a blow nozzle is formed in a side wall of said to-be-cut-away ceiling portion. 

 Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Dundas et al. (US-5037684-A) (newly cited) in view of Kim et al. (US 20080283483) (previously cited).
Regarding claim 16, Dundas teaches a hollow formed body (bottle) obtained by direct blow-forming and including a blow-stretched body wall, a bottom portion closing the lower end of the body wall, a mouth portion provided with a screw thread and continuing to the upper end of said body wall, and a to-be-cut-away ceiling portioning continuing to said mouth portion, wherein said body wall, said bottom portion, said mouth portion, and said to-be-cut-away ceiling portion are continuing as a unitary structure, and a port for a blow nozzle is formed in the side wall of said to-be-cut-away ceiling portion (Dundas, Abstract, Col. 1 Lines 6-16, Col. 2 Line 18 - Col. 3 Line 16, and Figs 2 and 4 – see Dundas annotated figure 4 below). Dundas further teaches that the inner surface of said hollow formed body is formed of an olefin resin (high density polyethylene) (Dundas, Col. 2 Lines 18-35).

    PNG
    media_image1.png
    826
    412
    media_image1.png
    Greyscale

Dundas annotated figure 4

Dundas is silent regarding (a) a liquid layer formed in an amount of 0.5 to not more than 10 g/m2, (b) the liquid layer is formed in a manner that the covering ratio F is not less than 0.71 following the formula (1). 
With regards to (a), Kim discloses a container effective to facilitate improved product release and usage efficiency of a viscous material (Kim, Par. 0001 and 0010). The container has a coating selected and applied in an amount effective to maintain productive stability and provide increased evacuation of a viscous material from the container (Kim, Par. 0011). The container has about 3.5 mg/in2 (i.e., 3.5 *(1/1000)* (1/0.00064516) = 5.43 g/m2) or less of the coating applied (Kim, Par. 0015). The coating is a saturated and substantially colorless lipid composition having a viscosity of less than about i.e., mPa·s) at room temperature, wherein the preferred coating is a lipid composition comprising glycerol esters having about 70 to about 100 percent medium chain fatty acid residues between 6 and 12 carbon atoms inclusive (Kim, Par. 0014 and 0052-0054). The lipid composition is a medium chain triglyceride (MCT) oil that is sprayed using a spray nozzle (Kim, Par. 0052-0054). The coating provides improved product release and product usage efficiency due to its low viscosity at both room and refrigeration temperatures (Kim, Par. 0014). The container is coated by a spray method, wherein a coating with such low viscosity is advantageous because it is easier to apply a uniform application to the predetermined coverage area through atomization or spray coating techniques (Kim, Par. 0037, 0044-0046, and 0049-0050).
Since both Dundas and Kim are analogous art as they are both directed toward containers, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have sprayed a lipid coating having a viscosity of less than about 25 cP in an amount of about 3.5 mg/in2 as taught by Kim on the inner surface of the container of Dundas motivated by the expectation of forming a coating that provides improved product release and product usage efficiency due to its low viscosity at both room and refrigeration temperatures for the inner surface of the container (Kim, Par. 0011 and 0014).
Therefore, the container of Dundas in view of Kim is formed by blow molding and comprises a lipid coating that is sprayed into the cavity of the container to coat the inner surface. 
As such, the container of Dundas in view of Kim comprises a sprayed lipid coating composition containing MCT oil, which reads on and/or overlaps, and therefore renders obvious the limitation of a liquid layer is formed on the whole inner surface of a body portion and a bottom portion of the container, and is a fatty acid ester of glycerin having a viscosity in a range of 1 to 1000 mPa·s at 23°C recited in claim 16. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie 
With regards to (b), given that the lipid coating of Dundas in view of Kim can be substantially identical to the liquid layer (i.e., intermediate-chain fatty acid triglyceride), in terms of the coating composition, application of the coating, and is a blow molded article.
It is noted that paragraph [0063] and Table 1 Examples 1-5 of Applicant’s specification as filed comprise a liquid layer comprising intermediate-chain fatty acid triglyceride, wherein Examples 1 and 2 are polyethylene resins. 
Therefore, in the absence of any objective evidence to the contrary, it is clear that the covering ratio F of the MCT coating layer of Dundas in view of Kim comprises embodiments that reads on a covering ratio F not less than 0.71 based on Formula (1) recited in claim 16. As established by MPEP 2112.01 (I), where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  Regarding the limitation of “the container is an empty container aside from the liquid layer before being filled with contents” it is noted that the lipid coating of Dundas in view of Kim is sprayed prior to any contents being put into the container (i.e., the container contains the lipid coating and is empty; similar to Figure 2 of Kim). Therefore, the container of Dundas in view of Kim having a lipid coating sprayed before any content is filled reads on the limitations of claim 16.

Response to Arguments
Applicant’s remarks and amendments filed on 06/07/2021 have been fully considered. 
Applicant argues that the prior art of record does not teach a container with the top portion as claimed, specifically the to-be-cut-away ceiling portion, while also having a liquid layer formed on the inner surface. This is found not persuasive for the following reason:


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS J KESSLER JR whose telephone number is (571)272-3075. The examiner can normally be reached 7:30-5:30 M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 571-272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/THOMAS J KESSLER/Examiner, Art Unit 1782         
                                                                                                                                                                                               /LEE E SANDERSON/Primary Examiner, Art Unit 1782